Hagarty, J.
(dissenting). I dissent and vote to reverse the ordéi of the Appellate Term affirming the judgment for plaintiff and to vacate the judgment and dismiss the complaint.
If this determination be upheld it follows that respective owners may each recover against the other where operators to whom each lends his automobile become involved in a collision resulting from negligence of both. Each owner may charge the other with liability for the negligence of that other’s operator and yet successfully deny that the negligence of his own operator is imputable to him. I cannot agree that the provisions of section 59 of the Vehicle and Traffic Law may be so narrowly construed. The basis of the remedy therein afforded is the statutory enactment entitled “ Negligence of operator other than owner attributable to owner.” It matters not whether that negligence is imputable on the theory of agency or the doctrine of respondeat superior. (Psota v. Long *63Island R. R. Co., 246 N. Y. 388; Good Health Dairy Products Corp. v. Emery, 275 id. 14, 17. Cf. Gochee v. Wagner, 257 id. 344, 347.) The owner “ is responsible for the negligence of the driver of his car ” (Martindale v. Griffin, 233 App. Div. 510, 514; affd., 259 N. Y. 530), because the Legislature has said so. The remedy afforded by section 59 of the Vehicle and Traffic Law arises therefrom. A similar consequence is that an owner whose operator is negligent is barred from recovery as against a third person. (Secured Finance Co. v. Chicago, R. I. & P. R. Co., 207 Iowa, 1105; 224 N. W. 88.)
Order of the Appellate Term affirming a judgment of the Municipal Court of the City of New York, Borough of Queens, affirmed, with costs.